DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 10/9/2020.  Claims 1-20 are presented for examination.  Independent claims 1, 11, 20 were amended.

Response to Arguments


Applicant's arguments filed 10/9/2020 have been fully considered but they are not persuasive.

The Applicant, with regard to claims 1, 11, 20, argues that the prior art of record fails to teach “to determine, from the selection, a change in the location of the virtual user interface in the display of the head mounted device from an initial location to a final location, to identify, based on the final location, a placement of the virtual user interface relative to the image of the physical object in the display”.  The Examiner respectfully disagrees.
The Applicant’s remarks, on pages 9-10, cited Figure 11 and paragraph [0067] in the Applicant’s specification to support the amendments of claims 1, 11, and 20.  The Examiner notes that the figure and the paragraph in the Applicant’s remarks do not does teach “to determine, from the selection, a change in the location of the virtual user interface in the display of the head mounted device from an initial location to a final location, to identify, based on the final location, a placement of the virtual user interface relative to the image of the physical object in the display”.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisner-Kollmann et al. (U.S. Patent Application 20150097862) in view of Kasahara (U.S. Patent Application 20140375691) in view of Haley, Jr. et al. (U.S. Patent Application 20150379770, hereafter referred to as Haley) and further in view of Latta et al. (U.S. Patent Application 20130044129).

In regards to claim 1, Reisner-Kollmann teaches a head mounted device [e.g. head-mounted device, 0055] comprising: 
a display [e.g. display screen of the HMD, 0051, 0055]; 
a camera [e.g. camera, 0027, 0049, 0055] configured to generate an image of a physical object [e.g. displaying an image of a physical scene including an unknown object
a processor [Fig. 11; e.g. processor 1110, 0105] comprising an augmented reality application [e.g. software elements for augmented reality, 0108-0109, also see 0038], the augmented reality application including: 
a virtual content creation module [Fig. 7; e.g. rendering module 714, 0086] configured to detect identifiers of the physical object [e.g. detect features of the objects in the physical scene, 0083], to identify the physical object in the image based on the at least one identifiers of the physical object [e.g. identifying real objects such as unknown objects using feature detection, 0038, 0041, 0083], to identify a virtual content template [Fig. 4-6; e.g. object template, 0093] corresponding to the identified physical object, to present the virtual content template in the display of the head mounted device [Fig. 4- 6; e.g. displaying the object template on the display screen of the HMD, 0066-0079, also see 0051, 0055], to receive a selection of a virtual user interface from the virtual content template from a user [Fig. 5, 6; e.g. receiving a selection of the physical attributes (i.e. drop-down menus) on the object template from the developer, 0066-0067] of the head mounted device, to create virtual content [e.g. rendering the display object, 0086] at the head mounted device based on the selected virtual user interface; and 
a virtual content training module [Fig. 7; e.g. combination of modules 704-714, 0049, 0056, 0083, 0093] configured to access data [e.g. detect new object or modification of an existing object, 0049, 0083] from sensors [e.g. one or more cameras, 0056] in the head mounted device in response to e.g. before a perceived change in the real objects by the camera, the object template is selected and generated, 0049, 0093], to define predefined conditions based on the accessed data [e.g. automatically updating the display objects using the object template based on the detection of a new object or modification of the existing object, 0049, 0083], to associate the virtual content to the identified physical object with the predefined conditions [e.g. the display objects are automatically updated, 0049], the virtual content being displayed in the display of the head mounted device in response to sensor data satisfying the predefined conditions [e.g. the display objects are displayed in response to automatically updating the display objects using the object template, 0049, 0093]. 
Reisner-Kollmann does not explicitly teach
a virtual content creation module configured to detect identifiers of the physical object, to determine that at least one of the identifiers of the physical object correspond to at least one of the identifiers of a previously identified physical object, to identify the physical object in the image as the previously identified physical object based on the at least one identifiers of the physical object corresponding to the at least one identifiers of the previously identified physical object, to determine, from the selection, a change in the location of the virtual user interface in the display of the head mounted device from an initial location to a final location, to identify, based on the final location, a placement of the virtual 
the virtual content template comprising one or more virtual user interfaces that enable the user to operate the identified physical object.
However, Kasahara teaches
a virtual content creation module [Fig. 2; e.g. information processing apparatus, 0050-0051] configured to detect identifiers [e.g. feature amount, 0050-0051] of the physical object [e.g. object in a real space, 0050-0051], to determine that at least one of the identifiers of the physical object correspond to at least one of the identifiers of a previously identified physical object [e.g. feature amount of an image of the existing object defined by the model data, 0050-0051], to identify the physical object in the image as the previously identified physical object based on the at least one identifiers of the physical object corresponding to the at least one identifiers of the previously identified physical object [e.g. recognizing the object in the input image as the model data stored in advance based on the feature amount of the image of the existing object defined by the model data, 0050-0051].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Reisner-Kollmann’s virtual content creation module with the features of detecting identifiers of the physical object, determining that at least one of the identifiers of the physical object correspond to at least one of the identifiers of a previously identified 
Reisner-Kollmann as modified by Kasahara does not explicitly teach
the virtual content template comprising one or more virtual user interfaces that enable the user to operate the identified physical object.
However, Haley teaches
the virtual content template [Fig. 14; e.g. virtual object 12, 0119] comprising one or more virtual user interfaces [Fig. 14; e.g. virtual controls 24, 0119] that enable the user [e.g. user, 0119] to operate the identified physical object [Fig. 14; e.g. computing device, 0119, also see 0087-0090].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Reisner-Kollmann’s virtual content creation module and the teachings of Kasahara with the features of the virtual content template comprising one or more virtual user interfaces that enable the user to operate the identified physical object in the same conventional manner as taught by Haley because Haley provides a method for automatically performing digital actions on an identified object (instead of manual actions by the user) [0002, 0100].

to determine, from the selection, a change in the location of the virtual user interface in the display of the head mounted device from an initial location to a final location, to identify, based on the final location, a placement of the virtual user interface relative to the image of the physical object in the display, to create virtual content at the head mounted device based on the selected virtual user interface at the placement of the virtual user interface relative to the image of the physical object in the display.
However, Latta teaches
to determine, from the selection [e.g. user inputs settings for the skin, 0126, also see 0099], a change in the location of the virtual user interface in the display of the head mounted device from an initial location to a final location [e.g. the skin including the skin visual effects moves with the animated character while tracking the movement of the real object, 0146, also see 0075, 0099], to identify, based on the final location, a placement [Fig. 11; e.g. location after the movement of the real object, 0075, 0124, 0143-0144] of the virtual user interface [e.g. skin visual effect, 0099, 0143-0144] relative to the image of the physical object [e.g. real object, 0099, 0143-0144] in the display, to create virtual content at the head mounted device based on the selected virtual user interface at the placement of the virtual user interface relative to the image of the physical object in the display [e.g. overlaying the skin visual effect onto the real object at the tracked location, 0075, 0099, 0143-0144].


In regards to claim 2, Reisner-Kollmann teaches the head mounted device of claim 1, wherein the virtual content creation module is configured to create the virtual content based on a preset virtual content template [e.g. predefined object templates, 0053], the preset virtual content template comprising preset attributes [e.g. properties, 0053] for the predefined conditions corresponding to the data from the sensors from the head mounted device at the time [e.g. runtime, 0053] of creation of the virtual content. 

In regards to claim 3, Reisner-Kollmann teaches the head mounted device of claim 2, wherein the virtual content creation module is configured to retrieve the preset virtual content template corresponding to a physical object [e.g. unknown objects from the physical scene, 0053] viewed by the head mounted device. 

In regards to claim 4, Reisner-Kollmann teaches the head mounted device of claim 1, wherein the virtual content creation module is configured to create the virtual content based on a custom virtual content template [Fig. 6; e.g. user interface for object display properties 600, 0073], the custom virtual content template comprising attributes [Fig. 6; e.g. object display properties, 0073-0079] selected by a user [e.g. developer, 0073-0079] of the head mounted device for predefined conditions corresponding to data from the sensors from the head mounted device at the time [e.g. run-time, 0073] of creation of the virtual content. 

In regards to claim 6, Reisner-Kollmann teaches the head mounted device of claim 1, wherein the virtual content training module is configured to record an operation [e.g. capturing videos of a collision of the display object, 0078, 0081] on the physical object in response to a recording instruction [e.g. selection of the collision property, 0078] from a user [e.g. developer, 0074] of the head mounted device, to apply a three-dimensional model [e.g. one or more qualifiers for the 3D object template, 0043-0044, 0046] to the physical object based on the identifiers, to generate an animation [e.g. animation, 0038, 0043-0045, 0078-0079] of the three-dimensional model of the physical object based on the recorded operation. 

In regards to claim 7, Reisner-Kollmann teaches the head mounted device of claim 6, further comprising: a virtual rendering module [Fig. 7; e.g. rendering module 714, 0086] configured to display the animation of the three-dimensional model of the physical e.g. animation of the display objects, 0079] in response to the sensor data satisfying the predefined conditions [e.g. upon detecting certain conditions of the display object, 0079, also see 0049, 0083]. 

In regards to claim 8, Reisner-Kollmann teaches the head mounted device of claim 1, wherein the predefined conditions are related to a combination of at least a physical object [e.g. real objects, 0049, 0083] and, an operational status of the physical object [e.g. change in quantity, shape, size of the real objects, 0049, 0083].

In regards to claim 9, Reisner-Kollmann teaches the head mounted device of claim 1, wherein the predefined conditions are related to a combination of a position [e.g. moving the position of the HMD, 0049, 0055], and an orientation [e.g. pose of the HMD, 0049, 0055] of the head mounted device. 

In regards to claim 10, Reisner-Kollmann teaches the head mounted device of claim 1, further comprising: a virtual rendering module [Fig. 7; e.g. rendering module 714, 0086] configured to display the virtual content based on a position and orientation [e.g. location and pose of HMD, 0049, 0055] of the head mounted device relative to a physical object [e.g. real object, 0049], the virtual content associated with the physical object [e.g. virtual object colliding with the display object, 0078].

In regards to claim 11, the claim recites similar limitations as claim 1, but in method form.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 12, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 13, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 14, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

In regards to claim 16, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

In regards to claim 17, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

In regards to claim 18, the claim recites similar limitations as claim 8.  Therefore, the same rationale as claim 8 is applied.

In regards to claim 19, the claim recites similar limitations as claim 9.  Therefore, the same rationale as claim 9 is applied.

e.g. non-transitory storage devices, 0106] comprising the method of claim 11.  Therefore, the same rationale as claim 11 is applied.








Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisner-Kollmann et al. (U.S. Patent Application 20150097862) in view of Kasahara (U.S. Patent Application 20140375691) in view of Haley, Jr. et al. (U.S. Patent Application 20150379770) and further in view of Latta et al. (U.S. Patent Application 20130044129) as applied to claims 1, 11 above, and further in view of Acharya et al. (U.S. Patent Application 20140310595).

In regards to claim 5, Reisner-Kollmann teaches the head mounted device of claim 1, further comprising: 
the virtual content creation module configured to capture data [e.g. image/video information, 0082] from the camera to form a video clip [e.g. a data standard such as MPEG-4 which is commonly used as a video file, 0082] for the virtual content, 
a virtual rendering module [Fig. 7; e.g. rendering module 714, 0086] configured to display the video clip in the display [e.g. display the video on the display screen, 0082] in response to a second position of the head mounted device [e.g. based on the change in pose of the HMD, 0049, 0052, 0055] relative to the physical e.g. relative to the display objects, 0049, 0052] being substantially similar to the first position of the head mounted device relative to the physical object subsequent to associating the virtual content to the identified physical object with the predefined conditions [e.g. The video is displayed in response to the change in pose of the HMD relative to the updated real objects after the display objects are automatically updated. For example, if the HMD moves closer to the real object, but remains in the same angle relative to the real object, then the size of the display object changes without altering the features of the display object. The HMD’s position after moving closer to the real object is substantially similar to the initial position because the HMD’s angle remained the same, 0049, 0052, 0083]. 
Reisner-Kollmann as modified by Kasahara and Latta does not explicitly teach
a microphone,
the virtual content creation module configured to capture multimedia data from the camera and microphone to form a video clip for the virtual content, an attribute of the multimedia data comprising a first position of the head mounted device relative to the physical object (emphasis added).
However, Acharya teaches
a microphone [Fig. 1; e.g. microphone, 0024, 0082],
the virtual content creation module configured to capture multimedia data [e.g. video and audio feed, 0027] from the camera and microphone to form a video clip [e.g. augmented video feed, 0024] for the virtual content.

a microphone,
the virtual content creation module configured to capture multimedia data from the camera and microphone to form a video clip for the virtual content
in the same conventional manner as taught by Acharya because cameras including a microphone are very well known to persons of ordinary skill in the art [0097, 0099].
Reisner-Kollmann as modified by Kasahara, Acharya, and Latta does not explicitly teach an attribute of the multimedia data comprising a first position of the head mounted device relative to the physical object.
However, Haley teaches
an attribute of the multimedia data [e.g. image data, 0061] comprising a first position of the head mounted device relative to the physical object [e.g. physical distance from the capture device to a particular location on the objects, 0062].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Reisner-Kollmann’s method and the teachings of Kasahara, Acharya, and Latta with the features of an attribute of the multimedia data comprising a first position of the head mounted device relative to the physical object in the same conventional manner as taught by Haley because detecting the distance from the sensor to a pointed object using time of flight analysis is well known to person of ordinary skill in the art [0062].

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764.  The examiner can normally be reached on Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2612